PER CURIAM.
On December 10, 1981, pursuant to Rule 387, Tex.R.Civ.P., we advised appellant that its case would be dismissed unless grounds were shown for continuing this appeal. See 610 S.W.2d 210. Our reason for dismissing the appeal, absent some ground for going forward, was based on the fact that appellant filed its motion to extend time for filing the transcript and the statement of facts beyond the time prescribed by Rule 21c, Tex.R.Civ.P. We denied appellant’s motion for extension of time. Consequently, appellant is before this court without a record.
Appellant’s ground for continuing the appeal relates to the reasons why it failed to meet the time deadline of Rule 21c when filing its motion for extension of time to file the record.1 We do not think this constitutes grounds for continuing the appeal. Moreover, appellant has not cited us any error in the case we could pass on absent a transcript or statement of facts.
Accordingly, appellant’s appeal is dismissed.

. Being unaware of the change in the Texas Rules of Civil Procedure.